COLEMAN, Justice.
This case was assigned to the writer on the 12th day of April, 1965.
Petitioner shows to this court that on or about May 15, 1964, he filed, by mail, with the Clerk of the Circuit Court of Geneva County, a petition for writ of error coram nobis, and that the court has made no disposition of the petition.
Petitioner, on August 6, 1964, filed with the Clerk of the Supreme Court, a petition praying that the Supreme Court issue the writ of mandamus, ordering the circuit court to make some disposition of the petition for writ of error coram nobis.
From what is before us, we are of opinion that the rule nisi should issue to the Judge of the Circuit Court of Geneva County, ordering him to set the petition for writ of error coram nobis for hearing or to appear before this court within thirty days from this date and show cause why he should not do so.
Rule nisi granted.
LIVINGSTON, C. J., and LAWSON and GOODWYN, JJ., concur.